DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-6, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20180123076 to Fukuda et al. (hereafter “Fukuda”).
Regarding claim 1, Fukuda illustrates in figures 1-4 with associated text:
A display panel, comprising:
a substrate 100x;
a pixel defining layer, located on the substrate,
the pixel defining layer comprising:
a plurality of openings 100aB, 100aG, 100aR;
a bank 122X, 522Y, enclosing each opening of the plurality of openings and comprising a notch (see below); and
a first electrode 119, located at a bottom of each opening and extending into the notch, wherein a height of the first electrode is less than or equal to a maximum height of the notch with respect to a plane where the substrate is located,
wherein the bank comprises a top face 122Xb, a bottom face (see below), and at least one side face connecting the top face with the bottom face; the top face has an area greater than an area of the bottom face; and the at least one side face comprises the notch;
wherein the at least one side face comprises a plurality of steps (see below), and a distance from a top wall of the notch to a surface of the substrate is gradually decreased along a direction facing towards the substrate.

    PNG
    media_image1.png
    601
    944
    media_image1.png
    Greyscale
 
Regarding claims 3 and 14, Fukuda illustrates in figures 2-4 the bank 122X comprises a plurality of side faces; each side face comprises the notch; and 
the notches of the plurality of side faces are connected with one another and surround the first electrode 119.
Regarding claim 4, Fukuda illustrates in figures 3-4 the bank 122X comprises a first portion that is close to the substrate 100x and a second portion that is away from the substrate; the notch (see above) is provided in the first portion of the bank; and the notch is formed in a gap between the bank and the substrate.
Regarding claim 5, Fukuda illustrates in figures 3-4 the notch (see above) is partially filled or fully filled by the first electrode 119.

Regarding claim 6, Fukuda illustrates in figure 3 the first electrode 119 comprises an extension portion 119b extending into the notch, and a ratio of a length of the extension portion to a maximum width 100b of the bank 122X is greater than or equal to 1/3.
Regarding claim 11, Fukuda discloses in figure 1-2 and paragraph [0003]: A display device (digital televisions), comprising the display panel 10 according to claim 1.
Regarding claim 12, Fukuda illustrates in figures 1-4:
A fabrication method of a display panel, comprising:
providing a substrate 100x;
forming a pixel defining layer on the substrate, the pixel defining layer comprising a plurality of openings 100aB, 100aG, 100aR and a bank 122X, 522Y enclosing each opening, the bank comprising a notch (see above); and
forming a first electrode 119 at a bottom of each opening of the plurality of openings, the first electrode extending into the notch, wherein a height of the first electrode is less than or equal to a maximum height of the notch with respect to a plane where the substrate is located,
wherein the bank comprises a top face 122Xb, a bottom face (see above), and at least one side face connecting the top face with the bottom face; the top face has an area greater than an area of the bottom face; and the at least one side face comprises the notch,
wherein the at least one side face comprises a plurality of steps (see above), and a distance from a top wall of the notch to a surface of the substrate is gradually decreased along a direction facing towards the substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 USC § 103 as being unpatentable over Fukuda as applied to claim 1 above, and further in view of US Patent Application Publication No. 2009/0200936 to Kang et al. (hereinafter “Kang”).
Regarding claim 7, Fukuda is discussed above, it does not specifically show the at least one side face comprising the notch has a non-planar shape.  Kang illustrates in figure 1 the at least one side face comprising the notch (see below) has a non-planar shape.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Fukuda to have a non-planar side face.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

    PNG
    media_image2.png
    308
    747
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738